                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    MELIHA JUSUPOVIC,                                   CASE NO. C18-1842-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    INTEGON PREFERRED INSURANCE
      COMPANY, a foreign insurance company,
13
                             Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on Plaintiff’s motion to dismiss Defendant National
18
     General Insurance Company as a party to this action pursuant to the parties’ prior stipulation
19
     (Dkt. No. 10; see Dkt. Nos. 7–8). The Court hereby GRANTS the motion, and DISMISSES
20
     Defendant National General Insurance Company as a party to this action.
21
            DATED this 7th day of March 2019.
22
                                                            William M. McCool
23
                                                            Clerk of Court
24
                                                            s/Tomas Hernandez
25                                                          Deputy Clerk

26


     MINUTE ORDER
     C18-1842-JCC
     PAGE - 1
